Opinion by
Judge Elliott:
The errors assigned by the appellant only raise the question as to whether the court below erred in adjudging against the appellant a part of the cost incurred by him in the prosecution of his action.
The suit was by appellant, as guardian of J. T. Terry, against appellee, as administrator of B. B. Terry, who was formerly guardian of J. T. Terry.
The appellant did not join his ward with him in the action, but there was no objection to the non-joinder.
By Secs. 12 and 13, Chap. 26, General Statutes, it is substantially provided that when a plaintiff succeeds in his action, either at law or equity, he is entitled to his costs as against the parties over whom he has been successful.
There was no objection to the trial of this suit in equity and the plaintiff should have been adjudged his entire cost. Wherefore the judgment is affirmed, except the judgment against appellant for •costs, and that judgment is reversed and cause remanded for further proceedings consistent with this opinion.